DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
This communication is a Non-Final Office Action in response to the Response to Election/Restriction Requirement filed on the 12th day of December 2022. Claims 1-3, and 5-27 are pending. Claims 4 and 28-53 have been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, and 5-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-3, and 5-27, are directed to a method and system. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2). 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to mental processes and certain methods of organizing human activity specifically legal interactions such as agreements in the form of contracts (see at least 84 Fed. Reg. (4) at 52).
Examiner notes that Claims 1-3, and 5-27 recite a method for promoting, maintaining, registering, and examining intellectual property assets: a network, the network comprising: a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server; the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code; the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device; the user device capable of communicating with the plurality of nodes which recites a certain methods of organizing human activity, which is an abstract idea. The limitations suggest a process similar to standard practice in maintaining and organizing intellectual property information such as innovations and their likelihood of success. Examiner notes intellectual property portfolios have been analyzed, compared against stored intellectual property information and viewed by inventors, companies, investors, and attorneys (people) long before modern computers were invented, and continues to be predominantly a method of organizing human activity. The instant application is directed to a users accessing information related to innovations in order to make a decision on whether or not to submit a request to initiate a transfer searching, retrieving, analyzing and reading information related to intellectual property management, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
Alternatively, Examiner notes that Claims 1-3, and 5-27 recite a method for promoting, maintaining, registering, and examining intellectual property assets: a network, the network comprising: a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server; the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code; the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device; the user device capable of communicating with the plurality of nodes which recites a mental process (i.e., a concept performed in the human mind, such as, an observation, evaluation, judgment, and opinion), which is an abstract idea. The limitations suggest a process similar to standard practice in maintaining and organizing intellectual property information such as patents. Examiner notes intellectual property portfolios have been analyzed and compared against stored intellectual property information by inventors, companies, and attorneys (people) long before modern computers were invented, and continues to be predominantly a product of human endeavor. The instant application is directed to users entering the system to access transaction information related to patent assets, and review analytics based on those transactions, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental processes” grouping set forth in the 2019 PEG.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec. ¶ 18], “a method of solving the issues associated with the patent ecosystem and the IP system as a whole, is to use a decentralized approach via blockchain technology Blockchain technology (sometimes simply referred to as a blockchain) was developed and has been used in certain digital currency implementations.” Accordingly, the Examiner submits claims 1-3, and 5-27 recite an abstract idea based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified mental processes. For instance, additional elements or combination of elements other than the abstract idea itself include the elements such as a “server” or “blockchain” or “processor”, recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
 Accordingly, the claimed “method” and “system” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “server”, “processor”, “blockchain” (e.g., processors, memory, etc.). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be generic recitations that imply use of the computer would add little if anything to the abstract idea.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1-3, and 5-27, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1-3, and 5-27 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
Claims 2-3, and 5-27 while being directed to dependent claims, contain further embellishments of the identified abstract idea and do not amount to significantly more and the elements of blockchain have been addressed above.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, and 7-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20030187874 to Peschel et al. (hereinafter Peschel) in view of U.S. Patent Application No. 20170046526 to Chan et al. (hereinafter Chan).
Referring to Claim 1, the combination of Peschel and Chan teach a method for promoting, maintaining, registering, and examining intellectual property assets (see at least Peschel: Abstract): 
a network, the network comprising: a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server (see at least Peschel: ¶ 34, 36, 51, and 126); 
the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code (see at least Peschel: ¶ 41, and 54); 
the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device (further addressed below); 
the user device capable of communicating with the plurality of nodes (see at least Peschel: ¶ 34, 36, 51, and 126)
Peschel fails to explicitly teach the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device. 
However, Chan, which like Peschel talks about an apparatus associated with a centralized authority of the secured distributed storage ledger may detect an occurrence of a triggering event, and may access and decrypt a set of rules hashed into the secured distributed storage ledger using a confidentially-held master cryptographic key, teaches it is known to provide a server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device (see at least Chan: ¶ 22, 26-30, 33, 35-40, 56, and 137).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a computerized systems and methods that generate secured distributed storage ledger structures, such as block-chain-based ledger structures, that facilitate event-based control of tracked assets comprising a server capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device (as disclosed by Chan) into the method and system providing processors and networks for secure communication between entities and sub-entities regarding intellectual property assets (as disclosed by Peschel). One of ordinary skill in the art would have been motivated to incorporate the feature of a computerized systems and methods that generate secured distributed storage ledger structures, such as block-chain-based ledger structures, that facilitate event-based control of tracked assets comprising a server capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device because it would generate secured block-chain-based ledger structures that facilitate event-based control of tracked assets (see Chan ¶ 2).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a computerized systems and methods that generate secured distributed storage ledger structures, such as block-chain-based ledger structures, that facilitate event-based control of tracked assets comprising a server capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device (as disclosed by Chan) into the method and system providing processors and networks for secure communication between entities and sub-entities regarding intellectual property assets (as disclosed by Peschel), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of a computerized systems and methods that generate secured distributed storage ledger structures, such as block-chain-based ledger structures, that facilitate event-based control of tracked assets comprising a server capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device into the method and system providing processors and networks for secure communication between entities and sub-entities regarding intellectual property assets). See also MPEP § 2143(I)(A).

Referring to Claim 2, the combination of Peschel and Chan teaches the network of claim 1, including wherein the at least one server is further configured autonomously transact with the at least one account holder (see at least Chan: ¶ 113).

Referring to Claim 3, the combination of Peschel and Chan teaches the network of claim 1, wherein a first account holder can be associated with at least one other account holder (see at least Peschel: ¶ 36).

Referring to Claim 5, the combination of Peschel and Chan teaches the network of claim 1, capable of issuing rewards in the form of virtual currency (see at least Chan: ¶ 23, 30, 50, 68, 91, 105, 107, and 112).


Referring to Claim 7, the combination of Peschel and Chan teaches the network of claim 1, further configured allow searches for intellectual property (see at least Peschel: ¶ 70 and claim 17).

Referring to Claim 8, the combination of Peschel and Chan teaches the network of claim 1, configured as a decentralized network (see at least Chan: ¶ 60, and 109).

Referring to Claim 9, the combination of Peschel and Chan teaches the network of claim 1, configured as a distributed network (see at least Chan: ¶ 34).

Referring to Claim 10, the combination of Peschel and Chan teaches the network of claim 1, configured a blockchain network (see at least Chan: ¶ 17).

Referring to Claim 11, the combination of Peschel and Chan teaches the network of claim 1, further configured to allow code to be executed that can record a change in ownership of an intellectual property asset (see at least Chan: ¶ 41).

Referring to Claim 12, the combination of Peschel and Chan teaches the network of claim 1, further configured to allow code to be executed to define rules for registration of an intellectual property asset (see at least Chan: ¶ 22).

Referring to Claim 13, the combination of Peschel and Chan teaches the network of claim 12, further configured to execute code to register a patent application (see at least Peschel: ¶ 53).

Referring to Claim 14, the combination of Peschel and Chan teaches the network of claim 12, further configured to execute code to register a trademark application (see at least Peschel: ¶ 37, and 42).

Referring to Claim 15, the combination of Peschel and Chan teaches the network of claim 1, configured to allow the at least one user to purchase, sell, or license the at least one Intellectual Property asset (see at least Chan: ¶ 141).

Referring to Claim 16, the combination of Peschel and Chan teaches the network of claim 1, configured to allow the at least one user to pay maintenance or renewal fees for an intellectual property asset (see at least Peschel: ¶ 53).

Referring to Claim 17, the combination of Peschel and Chan teaches the network of claim 16, further configured to allow payment of fees using a virtual currency token (see at least Chan: ¶ 23).

Referring to Claim 18, the combination of Peschel and Chan teaches the network of claim 1, further configured to allow payment of any governmental fee (see at least Peschel: ¶ 53).

Referring to Claim 19, the combination of Peschel and Chan teaches the network of claim 1, further configured to allow payment of any private intermediary fee, including a law firm, patent searcher, or patent broker fees (see at least Peschel: ¶ 53).

Referring to Claim 20, the combination of Peschel and Chan teaches the network of claim 1, further configured to apply for patent applications (see at least Peschel: ¶ 18, and 53).

Referring to Claim 21, the combination of Peschel and Chan teaches the network of claim 1, further configured to apply for trademarks (see at least Peschel: ¶ 37, and 42).

Referring to Claim 22, the combination of Peschel and Chan teaches the network of claim 1, further configured to apply for copyrights (see at least Peschel: ¶ 37, and 42).

Referring to Claim 23, the combination of Peschel and Chan teaches the network of claim 1, further configured to register domain names (see at least Peschel: ¶ 8, 37, and 42).

Referring to Claim 24, the combination of Peschel and Chan teaches the network of claim 1, further configured to accept evidence of trademark use (see at least Peschel: ¶ 9, 37, and 42).

Referring to Claim 25, the combination of Peschel and Chan teaches the network of claim 1, further configured such that at least one intermediary may upload IP search reports or patent valuation reports for sale (see at least Peschel: ¶ 77).

Referring to Claim 26, the combination of Peschel and Chan teaches the network of claim 1, further configured such that at least one user can request IP search reports or patent valuations from at least one intermediaries (see at least Peschel: ¶ 67).

Referring to Claim 27, the combination of Peschel and Chan teaches the network of claim 1, further configured to record licensee exclusions (see at least Peschel: ¶ 60 and 80).


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20030187874 to Peschel et al. (hereinafter Peschel) in view of U.S. Patent Application No. 20170046526 to Chan et al. (hereinafter Chan) in view of U.S. Patent Application No. 20170213289 to Doney.
Referring to Claim 6, the combination of Peschel and Chan teaches the network of claim 1. However, the combination does not explicitly state capable of issuing rewards in the form of FIAT currency.
However, Doney teaches a network capable of issuing rewards in the form of FIAT currency (see at least Doney: ¶ 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a network capable of issuing rewards in the form of FIAT currency (as disclosed by Doney) to the known method and system for enabling secure transactions related to assets where virtual currency is used (as disclosed by the combination of Peschel and Chan) to increase transparency, improvements in risk scoring through advanced data science techniques, flexibility to reach “frontier markets” to bring liquidity to the developing world, broader access to investors of all levels, and enhanced liquidity to gracefully adapt to changes in market conditions. One of ordinary skill in the art would have been motivated to apply the known technique of using a network capable of issuing rewards in the form of FIAT currency because it would increase transparency, improvements in risk scoring through advanced data science techniques, flexibility to reach “frontier markets” to bring liquidity to the developing world, broader access to investors of all levels, and enhanced liquidity to gracefully adapt to changes in market conditions (see Doney ¶ 9). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a network capable of issuing rewards in the form of FIAT currency (as disclosed by Doney) to the known method and system for enabling secure transactions related to assets where virtual currency is used (as disclosed by the combination of Peschel and Chan) to increase transparency, improvements in risk scoring through advanced data science techniques, flexibility to reach “frontier markets” to bring liquidity to the developing world, broader access to investors of all levels, and enhanced liquidity to gracefully adapt to changes in market conditions, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using a network capable of issuing rewards in the form of FIAT currency to the known method and system for enabling secure transactions related to assets where virtual currency is used to increase transparency, improvements in risk scoring through advanced data science techniques, flexibility to reach “frontier markets” to bring liquidity to the developing world, broader access to investors of all levels, and enhanced liquidity to gracefully adapt to changes in market conditions). See also MPEP § 2143(I)(D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689